COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                   No. 08-20-00083-CV
                                                  §
  IN THE INTEREST OF                                                 Appeal from the
                                                  §
  A.E.E. AND G.D.E.,                                               388th District Court
                                                  §
  Minor Children.                                                of El Paso County, Texas
                                                  §
                                                                  (TC# 2015DCM6590)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)